UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	July 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Value Fund Semiannual report 12 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A value approach to international investing Just as free trade has opened the U.S. economy to world imports in recent years, the world has also become more available to U.S. investors. New markets for equity investing were established as communist economies transitioned to capitalism, and investor-friendly reforms helped give investors greater transparency and sound legal footing. Investing in companies located in different economic systems may provide your portfolio with valuable diversification, particularly during a downturn in the U.S. economy. International economies generally follow a different business cycle than that of the United States and may be growing while the U.S. economy is sluggish. Investing in securities denominated in foreign currencies provides further diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. Since 1996, Putnam International Value Fund has sought to benefit from positive changes taking place in companies outside the United States by investing mainly in stocks of large and midsize companies. The fund’s manager looks for financially strong companies that appear to be priced attractively and poised to experience positive changes. The fund’s goal is to identify companies that are undertaking new business strategies to compete in a dynamic global economy, or companies that are the beneficiaries of change, such as industry deregulation, privatization, corporate restructuring, andmergers. To gather information about this wide variety of companies and markets, the manager is supported by Putnam analysts based in Boston, London, and Singapore. In all decisions, the manager is guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they reach what is considered their true worth. The fund seeks to combine the potential benefits of international investing with a value-driven approach so that it may successfully serve as the international portion of a broadly diversified portfolio. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. These risks are generally greater for midsize companies. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the fund’s manager seeks stocks that are believed to be underpriced by the market. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Quality The manager considers high-quality characteristics such as solid management and sound business models that create strong cash flows. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Cash flow The manager examines each company’s financials, particularly the amount of cash a company generates relative to the earnings that it reports, and targets those companies believed to offer attractive and sustainable cash flow. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager How did Putnam International Value Fund perform in the six-month period ended December 31, 2011? The fund slightly underperformed its benchmark, MSCI EAFE Value Index (ND), and its Lipper peer category, International Large-Cap Value Funds. The semiannual period was characterized by market volatility and represented a tale of two different quarters. In the first half, risk aversion spiked and a high correlation existed within equities, meaning that most equities moved in unison without any differentiation. In this environment, fundamental stock selection does not typically get rewarded over short periods of time. The European sovereign debt crisis hit investor confidence and served to dramatically lower expectations for global growth in both emerging and developed markets. As a result, cyclical stocks, whose performance is often linked to underlying economic trends, underperformed dramatically. Stock selection led to the fund’s slight underperformance. By the second half of the period, we saw some stabilization in the markets, as investor fear receded to a degree. Performance improved, and the portfolio was able to regain much of what it had given up the prior quarter. What factors had the most influence on market behavior in the period? The European debt crisis had a significant impact on the markets. Going into the period, heightened uncertainty about the situation in This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 12/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 Europe persisted, with the lack of any long-term solution in sight. The European situation called into question the ability of the United States and developed and emerging markets to maintain an economic recovery. In addition, one of the biggest detractors to equity performance during that time was the belief that China was going to experience a hard landing, that is, its economy would slow dramatically as a result of interest-rate increases by China’s central bank. The market priced in this sentiment, which had an impact on the basic materials sector. In the portfolio, many of the holdings, such as mining companies, were linked to China’s hope for a soft landing. Concerns about slowing growth in China, and the potential for monetary tightening, contributed to underperformance of some of these stocks. How did developments in Europe affect the investment environment? Many investors would like to see the crisis resolved overnight, and have a black-and-white perspective, believing that the outcome will either be a full fiscal and monetary solution or a complete collapse of the system. But the reality, in our view, is that neither of those two events is being contemplated by the regulators. The fear is that the longer the situation persists, the more likely that tail risk will occur — a possible, but we believe unlikely, event in the form of some uncontrollable fiscal collapse. Going into the reporting period, the market priced in the likelihood of an increase in that tail risk. The credibility of the global recovery was questioned, and stock performance suffered. In general, investments within the core eurozone countries of Germany, France, and the United Kingdom outperformed up until September. But by the third quarter, investors believed that even these countries would not escape a financial crisis unscathed. At that time, the European Central Bank, International Monetary Fund, and European Union had not yet taken action to prevent a financial crisis, such as a liquidity freeze in interbank lending. What holdings or strategies contributed to fund performance? Defensive strategies contributed to performance. The portfolio has an overweight Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 position to consumer staples, largely within beverage and tobacco companies. Among the top contributors to performance were beverage company Anheuser-Busch InBev , and tobacco companies Japan Tobacco and Philip Morris International . In addition, some stock-specific stories contributed to performance. Konami , a Japanese maker of arcade games, was a leading contributor to performance. We saw two new growth drivers that were transforming the company’s growth profile—social games and casino gaming systems. Konami’s gaming titles were becoming increasingly popular, and the company saw growth potential in other markets, such as the United States, for its casino infrastructure and casino games. We felt Konami was largely misunderstood by themarket. Japanese convenience store chain Lawson also contributed to performance. The company, which pays one of the highest dividends in Japan, had developed a business model to upgrade its food offerings to sell fresh, good-quality meals, to appeal to a broader demographic beyond local workers dropping in to buy a few items. Lawson partnered with some Japanese trading companies to buy its wheat directly and now makes its own food items at its own factories. The offerings have been upgraded, and the margin on food is rising. The convenience store sector in Japan has seen growth since the earthquake, as grocery stores are few in number, and convenience stores represent less travel time for shoppers. What holdings or strategies detracted fromperformance? The detractors were largely among cyclical holdings, which we held with a view of an improving global economy. Automaker Fiat detracted from performance. The company, This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 whose stock is cyclical in nature, is headquartered in Italy, which is suffering from the impact of the debt crisis. The stock did not perform well because of a perception that Europe is struggling and European consumers are curtailingspending. Other holdings that detracted from fund performance include Chinese cement companies China Shanshui and BBMG . These companies did well the first half of the year, until investors became concerned about slow growth and a hard landing for the Chinese economy. Many holdings related to infrastructure growth were hurt. Also related to China’s growth story was poor performance among many mining companies. Portfolio holdings such as RioTinto , XStrata , and Potash all detracted. China is the leading consumer of many of the natural resources produced by these companies, including coal, copper, and iron ore, which are used in the construction of housing, roads, and bridges. In addition, the view that developed markets were also on the road to recovery and would soon boost the demand for basic materials began to fade. The fund sold its holding in Potash before the end of the period. Pandora , the bracelets and charm jewelry maker, detracted from performance and was a stock-specific issue. The company, which just held its IPO a year ago, had been growing rapidly. The stock was inexpensive, and we anticipated that as it expanded into new markets, it would continue to grow. But in 2011, Pandora’s sales disappointed in established markets, namely the United States, Australia, and the United Kingdom. The company did not have success in shifting its customers from buying charm bracelets and into more high-end product lines. When it became clear its growth story was ending, the stock suffered and did not recover. The fund no longer held Pandora by the end of the period. What allocation changes to the portfolio did you make during the period? Just prior to the reporting period, the fund’s benchmark changed. This change drove some strategic shifts within the portfolio, but some of the strategies were already moving in that direction. For example, the move to This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 underweight the financials sector began just before the benchmark change. The fund is also more underweight Europe. We shifted more out of European banks and into Asian banks, buying banking stocks in China and Singapore. We also added to consumer staples over the period. What is your outlook for international markets, and how is the fund positioned? At least for the first half of 2012, our view is that volatility likely will remain. Europe is currently at the crisis point of problems in the markets, in our view. We believe the markets will be characterized by positive rallies in Europe, followed by frustration-fueled sell-offs. We also believe that corporate earnings and margins have reached a peak and, globally, earnings are likely to come down. Whether Europe is already in a recession, or possibly headed for one, any economic slowdown in Europe will likely weigh on earnings. Still, we believe that a European recession is not likely to be so deep that it hinders a recovery in the United States. The portfolio is positioned with somewhat of a barbell approach. A portion of the portfolio is dedicated to defensive, large-cap, high-dividend-paying companies with good cash flow. The portfolio also employs another strategy that includes cyclical holdings, such as an overweight to the automobile sector, and a slight overweight to industrials. The main engine on the cyclical side is exposure to emerging markets. We are relatively optimistic about the emerging-markets story, led by China. In fact, China has already slowed its policy tightening and lowered its banks’ reserve rate requirement. Risks to our outlook do exist, including geopolitical factors in many parts of the world, such as Iran, Egypt, and North Korea, and we are monitoring these. If a significant tail-risk event does not materialize in Europe, we hope to see a muted, global recovery in the second half of 2012. Thank you, Darren, for giving us an update. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1996. IN THE NEWS Governments of the world’s top economies have more than $7.6 trillion of debt maturing in 2012, up from $7.4 trillion one year ago, according to data compiled by Bloomberg. With Japan’s $3 trillion and the United States’ $2.8 trillion of debt at the head of the list, most of the Group of Seven nations, as well as Brazil, Russia, India, and China, will inevitably confront an increase in borrowing costs. As the global economy decelerates, surveys show that investors may seek a higher return to lend to countries seeking to finance higher debt burdens. Meanwhile the International Monetary Fund (IMF) reduced its 2012 global growth forecast from 4.5% to 4%, as Europe’s debt contagion spreads and the United States seeks to cut its $1 trillion-plus budget deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (8/1/96) (8/1/96) (2/1/99) (8/1/96) (12/1/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 4.80% 4.40% 4.01% 4.01% 4.03% 4.03% 4.27% 4.03% 4.54% 5.02% 10 years 41.57 33.50 31.17 31.17 31.16 31.16 34.48 29.79 38.10 45.62 Annual average 3.54 2.93 2.75 2.75 2.75 2.75 3.01 2.64 3.28 3.83 5 years –32.28 –36.17 –34.82 –35.87 –34.83 –34.83 –33.94 –36.24 –33.16 –31.38 Annual average –7.50 –8.59 –8.20 –8.50 –8.21 –8.21 –7.96 –8.61 –7.74 –7.26 3 years 16.86 10.09 14.09 11.09 14.08 14.08 15.00 11.01 15.89 17.79 Annual average 5.33 3.26 4.49 3.57 4.49 4.49 4.77 3.54 5.04 5.61 1 year –13.53 –18.53 –14.21 –18.31 –14.24 –15.06 –13.93 –16.93 –13.74 –13.24 6 months –18.38 –23.05 –18.67 –22.55 –18.77 –19.54 –18.59 –21.43 –18.47 –18.25 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class C, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 12/31/11 Lipper International Large-Cap MSCI EAFE Value Index (ND) Value Funds category average* Annual average (life of fund) 4.63% 5.23% 10 years 62.54 59.15 Annual average 4.98 4.64 5 years –27.89 –28.19 Annual average –6.33 –6.50 3 years 21.72 18.12 Annual average 6.77 5.67 1 year –12.17 –13.47 6 months –16.81 –17.79 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/11, there were 129, 128, 117, 91, 57, and 28 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.460 $0.367 $0.379 $0.410 $0.438 $0.487 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/11 $10.53 $11.17 $10.39 $10.43 $10.52 $10.90 $10.38 $10.56 12/31/11 8.13 8.63 8.08 8.09 8.15 8.45 8.02 8.14 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses for the fiscal year ended 6/30/11 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 12/31/11* 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.06% from annualizing the performance fee adjustment for the six months ended 12/31/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2011, to December 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.16 $9.57 $9.57 $8.44 $7.30 $5.03 Ending value (after expenses) $816.20 $813.30 $812.30 $814.10 $815.30 $817.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2011, use the following calculation method. To find the value of your investment on July 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.85 $10.63 $10.63 $9.37 $8.11 $5.58 Ending value (after expenses) $1,018.35 $1,014.58 $1,014.58 $1,015.84 $1,017.09 $1,019.61 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI EAFE Value Index (ND) is an unmanaged index which measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2011, Putnam employees had approximately $321,000,000 and the Trustees had approximately $70,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 12/31/11 (Unaudited) COMMON STOCKS (99.6%)* Shares Value Air freight and logistics (0.9%) Deutsche Post AG (Germany) 118,920 $1,828,355 Auto components (0.6%) Valeo SA (France) 33,028 1,306,931 Automobiles (3.9%) Fiat SpA (Italy) S 172,467 788,696 Nissan Motor Co., Ltd. (Japan) 602,000 5,403,284 Porsche Automobil Holding SE (Preference) (Germany) 35,170 1,882,130 Beverages (2.0%) Anheuser-Busch InBev NV (Belgium) 66,138 4,039,217 Capital markets (0.5%) Macquarie Group, Ltd. (Australia) 40,645 987,935 Chemicals (3.2%) Arkema (France) 17,463 1,233,689 BASF SE (Germany) 57,482 4,008,865 Lanxess AG (Germany) 15,144 783,518 Uralkali (Russia) 77,791 565,446 Commercial banks (11.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 118,244 2,477,925 Banco Santander Central Hispano SA (Spain) 156,869 1,185,199 Barclays PLC (United Kingdom) 1,013,257 2,744,884 BNP Paribas SA (France) 64,322 2,518,083 China Construction Bank Corp. (China) 2,359,000 1,649,245 DBS Group Holdings, Ltd. (Singapore) 171,000 1,514,778 HSBC Holdings PLC (London Exchange) (United Kingdom) 524,106 3,978,602 Industrial and Commercial Bank of China, Ltd. (China) 2,048,000 1,218,846 KB Financial Group, Inc. (South Korea) 24,580 776,163 Mitsubishi UFJ Financial Group, Inc. (Japan) 628,600 2,666,667 National Bank of Canada (Canada) 34,720 2,458,602 Sberbank of Russia ADR (Russia) † 97,392 958,186 Computers and peripherals (1.9%) Asustek Computer, Inc. (Taiwan) 222,580 1,583,950 Gemalto NV (Netherlands) 34,149 1,653,999 Lenovo Group, Ltd. (China) 914,000 607,397 Construction and engineering (2.0%) Carillion PLC (United Kingdom) 417,965 1,944,386 Vinci SA (France) 49,043 2,139,652 Construction materials (0.7%) BBMG Corp. (China) 765,000 508,047 China Shanshui Cement Group, Ltd. (China) 1,428,000 949,941 17 COMMON STOCKS (99.6%)* cont. Shares Value Diversified financial services (2.6%) ING Groep NV GDR (Netherlands) † 367,536 $2,619,146 ORIX Corp. (Japan) 34,630 2,854,707 Diversified telecommunication services (2.0%) BCE, Inc. (Canada) 53,293 2,221,697 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 36,100 1,833,391 Electric utilities (0.8%) Fortum OYJ (Finland) 75,589 1,608,221 Electrical equipment (1.4%) Mitsubishi Electric Corp. (Japan) 310,000 2,964,001 Energy equipment and services (0.5%) Technip SA (France) 11,968 1,118,565 Food and staples retail (1.6%) Lawson, Inc. (Japan) 52,300 3,263,782 Food products (1.9%) Ajinomoto Co., Inc. (Japan) 110,000 1,319,635 Kerry Group PLC Class A (Ireland) 61,329 2,244,839 Zhongpin, Inc. (China) † 44,000 374,880 Gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 203,000 932,851 Hotels, restaurants, and leisure (0.7%) TUI Travel PLC (United Kingdom) 585,773 1,503,276 Household durables (0.4%) Skyworth Digital Holdings, Ltd. (China) 2,506,000 873,124 Household products (0.6%) Reckitt Benckiser Group PLC (United Kingdom) 26,434 1,302,623 Independent power producers and energy traders (2.3%) China Resources Power Holdings Co., Ltd. (China) 724,000 1,395,478 China WindPower Group, Ltd. (China) † 9,200,000 344,278 Electric Power Development Co. (Japan) 77,800 2,067,820 International Power PLC (United Kingdom) 177,821 930,285 Industrial conglomerates (2.5%) LG Corp. (South Korea) 20,723 1,106,455 Rheinmetall AG (Germany) 27,342 1,211,393 Siemens AG (Germany) 29,140 2,786,967 Insurance (6.6%) ACE, Ltd. 56,086 3,932,750 Allianz SE (Germany) 41,731 3,988,261 AXA SA (France) 114,615 1,477,094 Prudential PLC (United Kingdom) 304,520 3,000,586 SCOR (France) 54,046 1,259,289 18 COMMON STOCKS (99.6%)* cont. Shares Value Machinery (1.5%) Fiat Industrial SpA (Italy) † 183,404 $1,562,603 Metso Corp. OYJ (Finland) 42,536 1,567,469 Media (2.2%) Kabel Deutschland Holding AG (Germany) † 43,616 2,207,191 WPP PLC (Ireland) 230,355 2,405,663 Metals and mining (2.2%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,101,716 Rio Tinto PLC (United Kingdom) 43,926 2,125,776 Xstrata PLC (United Kingdom) 83,650 1,259,675 Multiline retail (1.1%) Myer Holdings, Ltd. (Australia) 425,570 840,986 PPR SA (France) 9,504 1,359,200 Multi-utilities (1.8%) Centrica PLC (United Kingdom) 521,080 2,338,660 GDF Suez (France) 49,514 1,346,641 Office electronics (0.9%) Canon, Inc. (Japan) 40,500 1,792,080 Oil, gas, and consumable fuels (14.2%) BG Group PLC (United Kingdom) 128,717 2,745,189 BP PLC (United Kingdom) 689,176 4,914,689 Canadian Natural Resources, Ltd. (Canada) 38,300 1,434,253 Inpex Corp. (Japan) 323 2,031,211 Nexen, Inc. (Canada) 89,015 1,416,376 Origin Energy, Ltd. (Australia) 107,159 1,456,287 Petroleo Brasileiro SA ADR (Brazil) 35,500 882,175 Royal Dutch Shell PLC Class A (United Kingdom) 259,337 9,435,878 Total SA (France) 96,371 4,918,872 Pharmaceuticals (9.3%) Astellas Pharma, Inc. (Japan) 55,600 2,259,131 AstraZeneca PLC (United Kingdom) 37,182 1,722,264 Mitsubishi Tanabe Pharma (Japan) 86,900 1,374,269 Novartis AG (Switzerland) 128,092 7,317,425 Sanofi (France) 67,310 4,925,140 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,578,076 Real estate investment trusts (REITs) (2.2%) British Land Company PLC (United Kingdom) R 289,183 2,067,799 CFS Retail Property Trust (Australia) R 841,295 1,448,439 Dexus Property Group (Australia) 1,297,177 1,101,567 Real estate management and development (2.5%) Henderson Land Development Co., Ltd. (Hong Kong) 219,000 1,084,298 Mitsubishi Estate Co., Ltd. (Japan) 107,000 1,596,433 Mitsui Fudosan Co., Ltd. (Japan) 71,000 1,033,310 Soho China, Ltd. (China) 2,067,500 1,378,460 19 COMMON STOCKS (99.6%)* cont. Shares Value Road and rail (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 836,000 $910,779 Software (1.1%) Konami Corp. (Japan) 75,100 2,246,416 Specialty retail (0.4%) JB Hi-Fi, Ltd. (Australia) S 77,353 893,601 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 490 2,303,165 Philip Morris International, Inc. 20,200 1,585,297 Trading companies and distributors (1.9%) Mitsui & Co., Ltd. (Japan) 247,400 3,840,427 Wireless telecommunication services (4.2%) China Mobile, Ltd. (China) 161,500 1,574,610 NTT DoCoMo, Inc. (Japan) 856 1,572,717 Vodafone Group PLC (United Kingdom) 1,986,080 5,514,074 Total common stocks (cost $216,132,294) SHORT-TERM INVESTMENTS (1.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 1,577,387 $1,577,387 Putnam Money Market Liquidity Fund 0.05% e 736,467 736,467 SSgA Prime Money Market Fund 0.08% P 110,000 110,000 U.S. Treasury Bills with effective yields ranging from 0.071% to 0.077%, July 26, 2012 ## $306,000 305,904 U.S. Treasury Bills with an effective yield of 0.079%, June 28, 2012 ## 204,000 203,940 U.S. Treasury Notes 1.000% 3/31/12 i 62,000 62,300 U.S. Treasury Bills with an effective yield of 0.085%, May 3, 2012 ## 130,000 129,989 Total short-term investments (cost $3,125,907) TOTAL INVESTMENTS Total investments (cost $219,258,201) Key to holding’s abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $206,112,491. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 20 e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $690,580 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 23.0% Finland 1.5% Japan 21.0 Singapore 1.2 France 11.4 Italy 1.1 Germany 9.0 South Korea 0.9 China 5.3 Taiwan 0.8 Australia 5.0 Israel 0.8 Canada 3.6 Russia 0.7 Switzerland 3.5 Spain 0.6 United States 3.4 Hong Kong 0.5 Ireland 2.2 Other 0.4 Netherlands 2.1 Total 100.0% Belgium 2.0 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $167,394,387) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/18/12 $11,325,758 $11,299,742 $26,016 British Pound Sell 1/18/12 790,071 799,605 9,534 Canadian Dollar Buy 1/18/12 1,735,562 1,736,164 (602) Euro Sell 1/18/12 1,576,143 1,643,347 67,204 Norwegian Krone Buy 1/18/12 1,030,115 1,061,386 (31,271) Swedish Krona Buy 1/18/12 4,601,887 4,678,291 (76,404) Swiss Franc Buy 1/18/12 2,351,025 2,412,540 (61,515) Barclays Bank PLC Australian Dollar Sell 1/18/12 1,828,314 1,823,684 (4,630) British Pound Sell 1/18/12 1,747,847 1,769,184 21,337 Canadian Dollar Sell 1/18/12 1,425,188 1,425,781 593 Euro Buy 1/18/12 19,804 20,640 (836) Hong Kong Dollar Sell 1/18/12 1,424,995 1,424,821 (174) 21 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $167,394,387) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Sell 1/18/12 $272,048 $269,726 $(2,322) Swiss Franc Sell 1/18/12 276,760 283,988 7,228 Citibank, N.A. British Pound Sell 1/18/12 1,211,350 1,206,576 (4,774) Canadian Dollar Buy 1/18/12 592,095 592,690 (595) Danish Krone Buy 1/18/12 537,915 560,297 (22,382) Euro Sell 1/18/12 2,027,745 2,138,039 110,294 Hong Kong Dollar Sell 1/18/12 1,375,113 1,374,768 (345) Norwegian Krone Buy 1/18/12 1,240,226 1,277,846 (37,620) Singapore Dollar Buy 1/18/12 734,250 744,063 (9,813) Swiss Franc Sell 1/18/12 1,874,708 1,924,464 49,756 Credit Suisse AG Australian Dollar Sell 1/18/12 6,532,055 6,482,082 (49,973) British Pound Sell 1/18/12 5,009,531 5,070,332 60,801 Canadian Dollar Sell 1/18/12 1,255,331 1,255,964 633 Euro Buy 1/18/12 110,668 115,352 (4,684) Japanese Yen Buy 1/18/12 2,662,879 2,639,979 22,900 Norwegian Krone Sell 1/18/12 493,473 508,560 15,087 Swedish Krona Buy 1/18/12 3,955,452 4,020,949 (65,497) Swiss Franc Buy 1/18/12 1,243,026 1,274,484 (31,458) Deutsche Bank AG Australian Dollar Buy 1/18/12 162,367 161,703 664 British Pound Sell 1/18/12 636,343 644,001 7,658 Canadian Dollar Sell 1/18/12 910,319 910,670 351 Euro Buy 1/18/12 4,069,211 4,240,357 (171,146) Swiss Franc Buy 1/18/12 1,152,618 1,182,873 (30,255) Goldman Sachs International Australian Dollar Buy 1/18/12 2,402,419 2,396,758 5,661 British Pound Sell 1/18/12 2,695,063 2,727,756 32,693 Euro Sell 1/18/12 4,526,379 4,678,846 152,467 Japanese Yen Buy 1/18/12 5,681,993 5,632,984 49,009 Norwegian Krone Buy 1/18/12 1,673,099 1,721,937 (48,838) Swedish Krona Sell 1/18/12 1,037,775 1,055,367 17,592 HSBC Bank USA, National Association Australian Dollar Buy 1/18/12 2,513,319 2,505,009 8,310 British Pound Buy 1/18/12 1,814,773 1,836,799 (22,026) Euro Sell 1/18/12 313,753 319,953 6,200 Hong Kong Dollar Sell 1/18/12 2,172,553 2,172,404 (149) Norwegian Krone Buy 1/18/12 1,431,853 1,473,716 (41,863) Swiss Franc Buy 1/18/12 1,494,336 1,531,786 (37,450) JPMorgan Chase Bank, N.A. Australian Dollar Sell 1/18/12 437,268 436,276 (992) British Pound Buy 1/18/12 6,988,281 7,056,582 (68,301) Canadian Dollar Sell 1/18/12 2,125,418 2,128,057 2,639 22 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $167,394,387) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Euro Buy 1/18/12 $672,550 $700,930 $(28,380) Hong Kong Dollar Sell 1/18/12 1,257,516 1,257,418 (98) Japanese Yen Buy 1/18/12 870,197 862,691 7,506 Norwegian Krone Sell 1/18/12 1,975,731 2,035,679 59,948 Singapore Dollar Buy 1/18/12 277,849 291,386 (13,537) Swedish Krona Sell 1/18/12 1,940,060 1,972,817 32,757 Swiss Franc Sell 1/18/12 175,278 179,914 4,636 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/18/12 835,526 835,022 (504) British Pound Buy 1/18/12 828,271 838,067 (9,796) Canadian Dollar Buy 1/18/12 68,002 68,024 (22) Euro Sell 1/18/12 678,245 706,876 28,631 Israeli Shekel Buy 1/18/12 693,494 705,796 (12,302) Japanese Yen Buy 1/18/12 7,182,243 7,126,884 55,359 Swedish Krona Sell 1/18/12 720,460 733,130 12,670 Swiss Franc Buy 1/18/12 850,514 873,345 (22,831) State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 1,087,859 1,083,112 4,747 Canadian Dollar Sell 1/18/12 812,879 812,866 (13) Euro Buy 1/18/12 1,204,920 1,255,505 (50,585) Israeli Shekel Buy 1/18/12 693,520 706,464 (12,944) UBS AG Australian Dollar Sell 1/18/12 3,353,134 3,344,872 (8,262) British Pound Buy 1/18/12 1,302,034 1,317,870 (15,836) Canadian Dollar Sell 1/18/12 1,950,361 1,951,938 1,577 Euro Buy 1/18/12 3,068,800 3,198,060 (129,260) Israeli Shekel Sell 1/18/12 1,436,409 1,464,744 28,335 Norwegian Krone Sell 1/18/12 870,994 897,021 26,027 Swiss Franc Buy 1/18/12 1,104,273 1,132,554 (28,281) Westpac Banking Corp. Australian Dollar Buy 1/18/12 3,314,227 3,299,895 14,332 British Pound Sell 1/18/12 2,148,473 2,174,383 25,910 Canadian Dollar Sell 1/18/12 1,145,332 1,165,590 20,258 Euro Buy 1/18/12 3,576,060 3,726,437 (150,377) Japanese Yen Sell 1/18/12 14,142,754 14,025,919 (116,835) Total 23 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $19,464,082 $— Consumer staples 1,960,177 14,473,261 — Energy 3,732,804 26,620,691 — Financials 6,391,352 47,585,902 — Health care 1,578,076 17,598,229 — Industrials — 21,862,487 — Information technology — 7,883,842 — Materials 565,446 11,971,227 — Telecommunication services 2,221,697 10,494,792 — Utilities — 10,964,234 — Total common stocks — Short-term investments 846,467 2,279,520 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(428,458) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 24 Statement of assets and liabilities 12/31/11 (Unaudited) ASSETS Investment in securities, at value, including $1,495,061 of securities on loan (Note 1): Unaffiliated issuers (identified cost $216,944,347) $206,180,432 Affiliated issuers (identified cost $2,313,854) (Notes 1 and 6) 2,313,854 Foreign currency (cost $10) (Note 1) 3 Dividends, interest and other receivables 678,372 Receivable for shares of the fund sold 97,325 Receivable for investments sold 56 Unrealized appreciation on forward currency contracts (Note 1) 997,320 Total assets LIABILITIES Payable for shares of the fund repurchased 445,536 Payable for compensation of Manager (Note 2) 112,838 Payable for investor servicing fees (Note 2) 59,206 Payable for custodian fees (Note 2) 20,947 Payable for Trustee compensation and expenses (Note 2) 132,489 Payable for administrative services (Note 2) 542 Payable for distribution fees (Note 2) 137,616 Unrealized depreciation on forward currency contracts (Note 1) 1,425,778 Collateral on securities loaned, at value (Note 1) 1,577,387 Collateral on certain derivative contracts, at value (Note 1) 172,300 Other accrued expenses 70,232 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $532,528,528 Undistributed net investment income (Note 1) 407,169 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (315,617,690) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,205,516) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 25 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($177,738,583 divided by 21,863,547 shares) $8.13 Offering price per class A share (100/94.25 of $8.13)* $8.63 Net asset value and offering price per class B share ($9,974,046 divided by 1,234,195 shares)** $8.08 Net asset value and offering price per class C share ($8,131,219 divided by 1,004,494 shares)** $8.09 Net asset value and redemption price per class M share ($4,054,941 divided by 497,492 shares) $8.15 Offering price per class M share (100/96.50 of $8.15)* $8.45 Net asset value, offering price and redemption price per class R share ($2,086,558 divided by 260,098 shares) $8.02 Net asset value, offering price and redemption price per class Y share ($4,127,144 divided by 507,230 shares) $8.14 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Six months ended 12/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $194,189) $2,535,375 Interest (including interest income of $909 from investments in affiliated issuers) (Note 6) 1,575 Securities lending (Note 1) 23,999 Total investment income EXPENSES Compensation of Manager (Note 2) 745,972 Investor servicing fees (Note 2) 402,524 Custodian fees (Note 2) 23,708 Trustee compensation and expenses (Note 2) 10,122 Administrative services (Note 2) 3,298 Distribution fees — Class A (Note 2) 248,921 Distribution fees — Class B (Note 2) 58,749 Distribution fees — Class C (Note 2) 46,518 Distribution fees — Class M (Note 2) 16,767 Distribution fees — Class R (Note 2) 5,461 Other 86,785 Fees waived and reimbursed by Manager (Note 2) (3,400) Total expenses Expense reduction (Note 2) (3,341) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,306,928) Net realized loss on foreign currency transactions (Note 1) (1,014,627) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (720,495) Net unrealized depreciation during the period (49,054,152) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/11* Year ended 6/30/11 Operations: Net investment income $918,865 $4,254,346 Net realized gain (loss) on investments and foreign currency transactions (2,321,555) 37,919,640 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (49,774,647) 43,848,826 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,624,341) (3,350,667) Class B (435,998) (77,858) Class C (368,158) (65,925) Class M (196,878) (44,410) Class R (106,493) (29,489) Class Y (234,822) (78,471) Increase in capital from settlement payments 450,462 29,495 Redemption fees (Note 1) 1,321 2,737 Decrease from capital share transactions (Note 4) (13,421,365) (62,121,420) Total increase (decrease) in net assets NET ASSETS Beginning of period 281,226,100 260,939,296 End of period (including undistributed net investment income of $407,169 and $10,454,994, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 28 This page left blank intentionally. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) net assets (%) d,e net assets (%) d turnover (%) Class A December 31, 2011** .04 (1.99) (.46) — — — .01 f,g (18.38) * .68* .52* 26* June 30, 2011 .15 2.63 (.13) — h,i 1.37 1.56 52 June 30, 2010 .16 .07 (.03) — — — .01 j 1.47 1.81 87 June 30, 2009 .18 (4.96) (.12) — — b — .03 k,l 1.34 2.11 92 June 30, 2008 .26 (2.51) (.35) (2.22) — — — 1.30 1.72 65 June 30, 2007 .22 3.90 (.43) (1.13) — — — 1.34 1.37 105 Class B December 31, 2011** — (1.95) (.37) — — — .01 f,g (18.67) * 1.06* .14* 26* June 30, 2011 .07 2.59 (.04) — h,i 2.12 .72 52 June 30, 2010 .09 .08 — .01 j 2.22 1.00 87 June 30, 2009 .11 (4.84) — .03 k,l 2.09 1.30 92 June 30, 2008 .11 (2.43) (.20) (2.22) — — — 2.05 .77 65 June 30, 2007 .08 3.85 (.30) (1.13) — — — 2.09 .51 105 Class C December 31, 2011** .01 (1.98) (.38) — — — .01 f,g (18.77) * 1.06* .15* 26* June 30, 2011 .08 2.60 (.06) — h,i 2.12 .81 52 June 30, 2010 .09 .08 — .01 j 2.22 1.06 87 June 30, 2009 .11 (4.86) (.02) — — b — .03 k,l 2.09 1.37 92 June 30, 2008 .13 (2.47) (.22) (2.22) — — — 2.05 .90 65 June 30, 2007 .09 3.87 (.33) (1.13) — — — 2.09 .60 105 Class M December 31, 2011** .02 (1.99) (.41) — — — .01 f,g (18.59) * .93* .28* 26* June 30, 2011 .11 2.61 (.08) — h,i 1.87 1.08 52 June 30, 2010 .12 .07 — .01 j 1.97 1.32 87 June 30, 2009 .13 (4.91) (.04) — — b — .03 k,l 1.84 1.59 92 June 30, 2008 .17 (2.47) (.26) (2.22) — — — 1.80 1.17 65 June 30, 2007 .13 3.88 (.35) (1.13) — — — 1.84 .83 105 Class R December 31, 2011** .03 (1.96) (.44) — — — .01 f,g (18.47) * .80* .40* 26* June 30, 2011 .13 2.59 (.12) — h,i 1.62 1.38 52 June 30, 2010 .14 .06 (.01) — — — .01 j 1.72 1.58 87 June 30, 2009 .17 (4.91) (.11) — — b — .03 k,l 1.59 2.14 92 June 30, 2008 .26 (2.52) (.33) (2.22) — — — 1.55 1.81 65 June 30, 2007 .23 3.82 (.43) (1.13) — — — 1.59 1.46 105 Class Y December 31, 2011** .05 (1.99) (.49) — — — .01 f,g (18.25) * .55* .64* 26* June 30, 2011 .19 2.62 (.16) — h,i 1.12 1.90 52 June 30, 2010 .16 .10 (.05) — — — .01 j 1.22 1.79 87 June 30, 2009 .22 (5.01) (.16) — — b — .03 k,l 1.09 2.70 92 June 30, 2008 .31 (2.53) (.39) (2.22) — — — 1.05 2.11 65 June 30, 2007 .23 3.95 (.47) (1.13) — — — 1.09 1.46 105 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. For the periods ended June 30, 2011 and December 31, 2011, the amount reflects the waiver, by Putnam Management, of certain proxy related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets December 31, 2011 <0.01% June 30, 2011 0.03 June 30, 2010 0.06 June 30, 2009 0.17 June 30, 2008 <0.01 June 30, 2007 0.01 e Includes amounts paid through expense offset and brokerage service arrangements (Note 2). f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC, which amounted to $0.01 per share outstanding on July 21, 2011 (Note 7). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. h Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). i Reflects non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.01 per share outstanding as of May 21, 2009. l Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to $0.02 per share outstanding as of June 23, 2009. The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 12/31/11 (Unaudited) Note 1: Significant accounting policies Putnam International Value Fund (the fund) is a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund invests mainly in common stocks of mid- and large-cap foreign companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC., believes to be undervalued. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from July 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a 33 Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts 34 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $230,400,000 on forward currency contracts for the reporting period. E) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $116,513 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $793,963 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $620,811. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,495,061 and the fund received cash collateral of $1,577,387. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable 35 to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At June 30, 2011, the fund had a capital loss carryover of $305,556,477 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $126,940,889 $— $126,940,889 June 30, 2017 178,615,588 — 178,615,588 June 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $226,997,860, resulting in gross unrealized appreciation and depreciation of $2,471,969 and $20,975,543, respectively, or net unrealized depreciation of $18,503,574. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance 36 over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s class A shares) and the annualized performance of the benchmark indices described below each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.15%.The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Effective July 1, 2011, the fund’s benchmark index is the MSCI EAFE Value Index (ND). Before July 1, 2011, the fund’s benchmark index was the S&P Developed/Ex-U.S. LargeMidCap Value Index. Because the performance adjustment is based on a rolling thirty-six month performance period (or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed), there is a transition period during which the fund’s performance is compared to a composite index that reflects the performance of the previous index (S&P Developed/Ex-U.S. LargeMidCap Value Index) for the portion of the performance period before July 1, 2011, and the performance of the new index (MSCI EAFE Value Index (ND)) for the remainder of the period. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.36% of the fund’s average net assets before a decrease of $69,289 (0.03% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also agreed to reimburse the fund for certain proxy related costs. This amounted to $3,400 for the reporting period. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 37 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances.The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $235 under the expense offset arrangements and by $3,106 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $159, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $6,679 and $100 from the sale of classA and classM shares, respectively, and received $4,459 and $225 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $61,073,557 and $79,912,904, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/11 Year ended 6/30/11 ClassA Shares Amount Shares Amount Shares sold 519,640 $4,667,898 1,312,367 $12,838,392 Shares issued in connection with reinvestment of distributions 1,112,197 8,941,976 315,680 3,093,667 1,631,837 13,609,874 1,628,047 15,932,059 Shares repurchased (2,699,016) (24,197,665) (6,867,034) (66,922,455) Net decrease 38 Six months ended 12/31/11 Year ended 6/30/11 ClassB Shares Amount Shares Amount Shares sold 33,403 $291,779 81,668 $791,266 Shares issued in connection with reinvestment of distributions 51,479 411,836 7,534 73,229 84,882 703,615 89,202 864,495 Shares repurchased (302,951) (2,729,696) (918,153) (8,792,620) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassC Shares Amount Shares Amount Shares sold 29,842 $253,961 59,971 $579,546 Shares issued in connection with reinvestment of distributions 37,609 301,248 5,336 52,031 67,451 555,209 65,307 631,577 Shares repurchased (147,728) (1,289,730) (306,794) (2,939,243) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassM Shares Amount Shares Amount Shares sold 10,493 $92,399 36,051 $359,183 Shares issued in connection with reinvestment of distributions 23,517 189,786 4,324 42,461 34,010 282,185 40,375 401,644 Shares repurchased (43,825) (393,195) (123,117) (1,188,925) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassR Shares Amount Shares Amount Shares sold 32,891 $283,365 75,009 $722,954 Shares issued in connection with reinvestment of distributions 13,080 103,859 2,975 28,801 45,971 387,224 77,984 751,755 Shares repurchased (32,401) (281,496) (79,265) (780,979) Net increase (decrease) Six months ended 12/31/11 Year ended 6/30/11 ClassY Shares Amount Shares Amount Shares sold 49,166 $493,514 107,623 $1,078,073 Shares issued in connection with reinvestment of distributions 27,299 219,755 7,406 72,723 76,465 713,269 115,029 1,150,796 Shares repurchased (85,812) (780,959) (125,645) (1,229,524) Net decrease 39 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $997,320 Payables $1,425,778 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(941,496) $(941,496) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(699,430) $(699,430) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $909 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $36,063,990 and $39,972,424, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $348,323 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $9,571 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 40 Note 8: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager John A. Hill Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Elizabeth T. Kennan BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Robert T. Burns George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Robert R. Leveille Trustees Vice President and Jameson A. Baxter, Chair Chief Compliance Officer Ravi Akhoury Barbara M. Baumann Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam International Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	July 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Growth Fund Semiannual report 12 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking companies with new ideas — and big futures The manager of Putnam Small Cap Growth Fund looks for small companies that she believes have the potential to grow and prosper. These companies can be start-ups or several years old. What they generally have in common is the development of a product or service that fills a well-defined need in the marketplace. Small-capitalization companies can be more nimble than more established firms. They can move quickly to develop a new product or service that captures a customer base with little or no immediate competition. Many are in the early stages of their corporate lives and, if successful, may experience significant growth. Small-cap stocks generally react differently to economic conditions than do their large-cap counterparts, so including both in your portfolio is one way to diversify your holdings. An uptick in the economy can make it easier for start-ups and smaller companies to acquire capital to finance their operations. Larger, blue-chip companies are carefully tracked by Wall Street analysts. As a result, investors can readily find information about those companies’ financials and their business prospects. In the case of smaller companies, however, there are simply too many stocks and too few analysts for extensive research. This reduced level of coverage means that in-house research, such as that provided by Putnam’s equity analysts, is key to uncovering opportunities. The fund’s manager works closely with Putnam’s analysts to seek stocks across a wide range of industries. With intensive research into a company’s financial health and future prospects, as well as industry trends, she has resources to help identify small-cap stocks with attractive growth potential. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the fund’s portfolio manager seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Growth The manager examines each company’s financials, including its sales and earnings, and targets those believed to offer growth potential. Quality The manager evaluates high-quality companies, with characteristics such as solid management teams, sound business models, and high levels of free-cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Pam, the six months ended December 31, 2011, were difficult for the stock market. What can you tell us about conditions? As a whole, 2011 was a volatile year for stock investors, and the second half was particularly challenging. The financial markets endured a series of setbacks that unnerved investors and brought about renewed uncertainty regarding the strength of the U.S. economic recovery. Shortly after the period began in July, worsening sovereign credit woes in Europe and a generally dismal outlook for global economic growth resulted in sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling, and in August, Standard & Poor’s [S&P] unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks plunging again. Despite a dramatic recovery for the stock market in October, high levels of volatility continued through the close of the year. Small-company stocks in particular, which are the focus of the fund, struggled in this environment. While larger-company stocks fared better, investors also favored companies in defensive sectors — those that are perceived as a “safe haven” when economic growth is weak and stock markets are volatile. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 12/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 How did the fund perform in thisenvironment? For the six-month period, the fund’s performance lagged that of its benchmark, the Russell 2000 Growth Index, and the average return for funds in its Lipper peer group. The fund’s positioning in the industrial, information technology, and basic materials sectors dampened performance. While our stock selection was strong in energy, an underweight position relative to the benchmark detracted from returns. The fund’s positioning and our stock selection in the health-care sector was beneficial for theperiod. Which strategies or holdings helped fund performance for the period? A top contributor to performance was the stock of ViroPharma , a biopharmaceutical company. In addition to solid revenues and earnings-per-share growth, the company had an important development for one of its top-selling products, Vancocin, a treatment for infections that are common among older patients in hospitals or in long-term-care facilities. The FDA granted supplemental new drug approval (sNDA) for Vancocin, which is expected to provide three additional years of exclusivity, easing the threat of generic competition for this key product. Another highlight for the portfolio was DXP Enterprises , which specializes in equipment and services for U.S. industrial and food companies as well as global energy companies. DXP has delivered solid earnings growth over several quarters and recently acquired two companies. The stock of SonoSite , which develops hand-carried ultrasound systems, was also a positive contributor to performance for the period. In December 2011, SonoSite, whose shares have gained considerably on solid revenue growth, entered into an agreement to be acquired by FUJIFILM Holdings. By the close of the period, we had sold SonoSite from the portfolio. Also among the top contributors was the stock of Leapfrog Enterprises , a maker of technology-based educational toys. Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Investors’ preference for more defensive stocks was helpful for two retail companies in the portfolio during the period: Sally Beauty Holdings , a retailer and distributor of professional beauty supplies, and GNC Holdings , a nutritional supplements retailer. Within the fund’s portfolio, what strategies or stocks held back performance for theperiod? The stock of EchoStar , which maintains a satellite fleet for telecommunications companies and designs and manufactures set-top boxes, suffered during the market’s broad-based flight to quality — in which investors favored companies in more defensive sectors. The same issue affected Polycom , which also detracted from fund performance for the period. One of the fund’s top-performing holdings for the previous fiscal year, Polycom specializes in video conferencing, which allows people to meet face-to-face from different physical locations worldwide. While Polycom has benefited from increasing demand for advanced technology that can boost productivity, investors became concerned that spending by businesses on video conferencing could slow substantially. Polycom was no longer in the portfolio at period-end. Polypore International is another top performer from the previous fiscal year that detracted in this most recent period. The company makes specialized membranes used in separation and filtration processes, and is a leading supplier to the lithium batterymarket. Concerns about lower demand for solar and wind energy due to Europe’s slowing economy and austerity measures had a negative effect on the stock of OM Group . The This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 company is a provider of specialty chemicals, advanced materials, electrochemical energy storage, and technologies. OM’s stock was also pressured by concerns that decreasing cobalt prices and slowing semiconductor sales would hurt its profit margins. Before the close of the period, we decided to sell another detractor, New Oriental Education& Technology Group , from the portfolio. The stock of this company, a provider of private educational services in China, struggled after its sales forecast missed analysts’ estimates. Can you tell us about your investment process? Our goal is to find small companies that have the potential to grow and prosper. Backed by a team of analysts, our process includes macroeconomic, market, sector, and stock research. We use rigorous techniques to examine the universe of small-company stocks, studying each company’s competitive positioning and financials, including its sales, earnings, and cash flow, to target those that we believe offer strong growth potential forinvestors. What is your outlook for the markets and the fund? Although this was a volatile six months, the period brought some positive developments in terms of investor sentiment, including a dramatic October upswing for the broad stock market after five consecutive months of losses. Macroeconomic data gave investors reason for optimism that the U.S. economy would avoid a double-dip recession. Improved data on employment, consumer spending, retail sales, and personal spending further buoyed that optimism. Toward the close of 2011, we began to see improvement in areas such as housing and job creation, and overall, the data appeared to point to a strengthening economy. Against this backdrop, we will continue to follow our investment process of targeting smaller companies that, in our view, have sound business models and steadily growing This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 cash flows. Moreover, we will seek companies with valuations that we consider to be attractive relative to their long-term growthpotential. Thanks for your time and for bringing us up to date, Pam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton, M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute, and a B.S. from Beijing Jiaotong University in Beijing, China. A CFA charterholder, she has been in the investment industry since she originally joined Putnam in2000. IN THE NEWS Governments of the world’s top econo mies have more than $7.6 trillion of debt maturing in 2012, up from $7.4 trillion one year ago, according to data compiled by Bloomberg. With Japan’s $3 trillion and the United States’ $2.8 trillion of debt at the head of the list, most of the Group of Seven nations, as well as Brazil, Russia, India, and China, will inevitably confront an increase in borrowing costs. As the global economy decelerates, surveys show that investors may seek a higher return to lend to countries seeking to finance higher debt burdens. Meanwhile the International Monetary Fund (IMF) reduced its 2012 global growth forecast from 4.5% to 4%, as Europe’s debt contagion spreads and the United States seeks to cut its $1 trillion-plus budget deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (11/3/03) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.35% 8.89% 8.55% 8.55% 8.54% 8.54% 8.82% 8.54% 9.09% 9.51% 10 years 23.30 16.20 14.58 14.58 14.38 14.38 17.38 13.28 20.37 25.82 Annual average 2.12 1.51 1.37 1.37 1.35 1.35 1.62 1.25 1.87 2.32 5 years –9.10 –14.33 –12.33 –13.83 –12.44 –12.44 –11.35 –14.45 –10.20 –7.95 Annual average –1.89 –3.05 –2.60 –2.93 –2.62 –2.62 –2.38 –3.07 –2.13 –1.64 3 years 55.55 46.63 52.38 49.38 52.10 52.10 53.31 47.93 54.45 56.74 Annual average 15.87 13.61 15.07 14.31 15.00 15.00 15.31 13.94 15.59 16.16 1 year –3.87 –9.38 –4.42 –9.20 –4.54 –5.50 –4.36 –7.69 –4.06 –3.63 6 months –12.83 –17.86 –13.04 –17.39 –13.16 –14.03 –13.10 –16.16 –12.94 –12.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 2% in the fifth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 12/31/11 Lipper Small-Cap Growth Funds Russell 2000 Growth Index category average* Annual average (life of fund) 3.42% 5.32% 10 years 55.00 53.44 Annual average 4.48 4.23 5 years 10.88 8.20 Annual average 2.09 1.47 3 years 68.53 69.30 Annual average 19.00 19.05 1 year –2.91 –3.35 6 months –10.59 –12.19 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/11, there were 529, 507, 440, 385, 250, and 131 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/11 $19.95 $21.17 $18.40 $18.39 $18.93 $19.62 $19.55 $20.39 12/31/11 17.39 18.45 16.00 15.97 16.45 17.05 17.02 17.79 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financialrepresentative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses for the fiscal year ended 6/30/11 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 12/31/11* 1.31% 1.82%† 2.06% 1.81% 1.56% 1.06% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.03% from annualizing the performance fee adjustment for the six months ended 12/31/11. † Reflects a voluntary waiver, which went into effect during the period, of a portion of the class B distribution (12b-1) fees. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2011, to December 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.16 $8.55 $9.67 $8.50 $7.34 $4.99 Ending value (after expenses) $871.70 $869.60 $868.40 $869.00 $870.60 $872.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2011, use the following calculation method. To find the value of your investment on July 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.65 $9.22 $10.43 $9.17 $7.91 $5.38 Ending value (after expenses) $1,018.55 $1,015.99 $1,014.78 $1,016.04 $1,017.29 $1,019.81 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 2% during the fifth year. After the fifth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growthorientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2011, Putnam employees had approximately $321,000,000 and the Trustees had approximately $70,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 12/31/11 (Unaudited) COMMON STOCKS (98.2%)* Shares Value Aerospace and defense (0.3%) GeoEye, Inc. † 15,902 $353,342 Airlines (0.6%) Alaska Air Group, Inc. † 9,723 730,100 Auto components (0.7%) Standard Motor Products, Inc. 38,895 779,845 Biotechnology (3.6%) AVEO Pharmaceuticals, Inc. † 21,777 374,564 BioMarin Pharmaceuticals, Inc. † S 11,074 380,724 Cubist Pharmaceuticals, Inc. † S 39,844 1,578,619 Momenta Pharmaceuticals, Inc. † 13,775 239,547 Onyx Pharmaceuticals, Inc. † 12,255 538,607 Spectrum Pharmaceuticals, Inc. † 48,618 711,281 United Therapeutics Corp. † 7,970 376,583 Capital markets (0.4%) FXCM, Inc. Class A S 48,565 473,509 Chemicals (5.0%) American Vanguard Corp. 32,951 439,566 Innophos Holdings, Inc. 11,749 570,531 Innospec, Inc. † 19,548 548,712 Koppers Holdings, Inc. 11,904 409,021 Kraton Performance Polymers, Inc. † 22,891 464,687 LSB Industries, Inc. † S 25,897 725,893 Minerals Technologies, Inc. 5,410 305,827 NewMarket Corp. S 2,475 490,322 OM Group, Inc. † S 17,188 384,839 PolyOne Corp. 47,302 546,338 TPC Group, Inc. † 7,507 175,138 W.R. Grace & Co. † 16,853 773,890 Commercial banks (0.8%) East West Bancorp, Inc. 44,972 888,197 Commercial services and supplies (1.1%) InnerWorkings, Inc. † 38,388 357,392 Portfolio Recovery Associates, Inc. † 6,786 458,191 Sykes Enterprises, Inc. † 1,770 27,964 Tetra Tech, Inc. † 18,535 400,171 Communications equipment (3.7%) ADTRAN, Inc. S 10,128 305,460 Aruba Networks, Inc. † S 9,383 173,773 EchoStar Corp. Class A † 81,535 1,707,339 InterDigital, Inc. 6,279 273,576 17 COMMON STOCKS (98.2%)* cont. Shares Value Communications equipment cont. Ixia † S 64,926 $682,372 Loral Space & Communications, Inc. † 8,466 549,274 PC-Tel, Inc. 23,064 157,758 Plantronics, Inc. S 12,961 461,930 Computers and peripherals (0.3%) Silicon Graphics International Corp. † 22,182 254,206 STEC, Inc. † S 14,788 127,029 Consumer finance (0.7%) Advance America Cash Advance Centers, Inc. 45,478 407,028 DFC Global Corp. † 24,724 446,515 EZCORP, Inc. Class A † 16 422 Distributors (0.4%) VOXX International Corp. † 58,747 496,412 Diversified consumer services (0.5%) Hillenbrand, Inc. 25,018 558,402 Diversified financial services (0.6%) Interactive Brokers Group, Inc. Class A 33,020 493,319 MarketAxess Holdings, Inc. 5,976 179,937 Diversified telecommunication services (1.0%) 8x8, Inc. † 3,451 10,940 Cincinnati Bell, Inc. † S 158,720 480,922 Lumos Networks Corp. † 18,485 283,560 Premiere Global Services, Inc. † 43,144 365,430 Electrical equipment (2.2%) Franklin Electric Co., Inc. 18,397 801,373 Generac Holdings, Inc. † 21,379 599,253 Polypore International, Inc. † S 20,278 892,029 Powell Industries, Inc. † 7,704 240,981 Electronic equipment, instruments, and components (1.9%) Coherent, Inc. † 4,971 259,834 FEI Co. † S 20,460 834,359 Newport Corp. † 18,941 257,787 Tech Data Corp. † S 9,975 492,865 TTM Technologies, Inc. † S 32,319 354,216 Energy equipment and services (3.0%) Basic Energy Services, Inc. † 31,095 612,572 Helix Energy Solutions Group, Inc. † S 46,412 733,310 Key Energy Services, Inc. † 58,950 911,957 Newpark Resources, Inc. † S 80,626 765,947 Superior Energy Services † 17,928 509,872 18 COMMON STOCKS (98.2%)* cont. Shares Value Health-care equipment and supplies (5.9%) ABIOMED, Inc. † 35,957 $664,126 Conmed Corp. † S 23,296 598,008 Cooper Companies, Inc. (The) 12,154 857,100 Greatbatch, Inc. † S 22,182 490,222 Kensey Nash Corp. † S 8,710 167,145 MELA Sciences, Inc. † 92,122 339,930 OraSure Technologies, Inc. † 143,820 1,310,200 RTI Biologics, Inc. † 149,908 665,592 STAAR Surgical Co. † S 53,714 563,460 Synergetics USA, Inc. † 47,205 348,373 Thoratec Corp. † 13,471 452,087 Zoll Medical Corp. † 7,292 460,709 Health-care providers and services (3.6%) Air Methods Corp. † S 4,659 393,453 AmSurg Corp. † 11,141 290,112 Centene Corp. † 13,268 525,280 Magellan Health Services, Inc. † 6,660 329,470 Metropolitan Health Networks, Inc. † 79,410 593,193 Molina Healthcare, Inc. † S 18,839 420,675 Omnicare, Inc. 25,221 868,863 WellCare Health Plans, Inc. † 13,950 732,375 Health-care technology (0.9%) athenahealth, Inc. † 7,061 346,836 Computer Programs & Systems, Inc. 5,267 269,196 SXC Health Solutions Corp. (Canada) † 7,300 412,304 Hotels, restaurants, and leisure (3.9%) AFC Enterprises † 77,177 1,134,502 Ameristar Casinos, Inc. 33,425 577,918 Brinker International, Inc. 19,852 531,240 Denny’s Corp. † 124,687 468,823 DineEquity, Inc. † S 8,254 348,401 Domino’s Pizza, Inc. † S 14,134 479,849 Papa John’s International, Inc. † 16,611 625,902 Town Sports International Holdings, Inc. † 54,392 399,781 Household durables (0.6%) Tempur-Pedic International, Inc. † S 13,572 712,937 Internet and catalog retail (0.8%) HomeAway, Inc. † S 14,281 332,033 HSN, Inc. 17,962 651,302 Internet software and services (0.9%) LivePerson, Inc. † 35,552 446,178 NIC, Inc. † 27,268 362,937 ValueClick, Inc. † S 15,993 260,526 19 COMMON STOCKS (98.2%)* cont. Shares Value IT Services (1.8%) CACI International, Inc. Class A † S 4,558 $254,883 Cardtronics, Inc. † S 26,872 727,156 NeuStar, Inc. Class A † 14,281 487,982 TNS, Inc. † 34,944 619,208 Leisure equipment and products (1.3%) Brunswick Corp. 39,604 715,248 Leapfrog Enterprises, Inc. † 148,388 829,489 Life sciences tools and services (0.3%) Affymetrix, Inc. † 87,108 356,272 Machinery (2.9%) Cascade Corp. 11,344 535,096 Chart Industries, Inc. † S 13,471 728,377 Douglas Dynamics, Inc. 29,880 436,846 L.B. Foster Co. Class A 11,344 320,922 NACCO Industries, Inc. Class A S 3,448 307,631 Sauer-Danfoss, Inc. † 13,775 498,793 TriMas Corp. † 30,732 551,639 Media (1.7%) Arbitron, Inc. 14,079 484,458 Belo Corp. Class A 55,393 348,976 Knology, Inc. † 25,681 364,670 Sinclair Broadcast Group, Inc. Class A 66,547 753,978 Metals and mining (0.2%) Horsehead Holding Corp. † 22,443 202,211 Multiline retail (1.2%) Big Lots, Inc. † 18,232 688,440 Dillards, Inc. Class A 12,965 581,869 Gordmans Stores, Inc. † 11,445 143,864 Office electronics (0.5%) Zebra Technologies Corp. Class A † 17,725 634,201 Oil, gas, and consumable fuels (4.1%) Alpha Natural Resources, Inc. † 11,952 244,179 Clayton Williams Energy, Inc. † S 9,318 707,050 CVR Energy, Inc. † 26,639 498,948 Rosetta Resources, Inc. † S 12,013 522,566 Stone Energy Corp. † S 47,174 1,244,450 Swift Energy Co. † S 13,876 412,395 W&T Offshore, Inc. S 43,494 922,508 Western Refining, Inc. † 18,130 240,948 Paper and forest products (0.5%) KapStone Paper and Packaging Corp. † 35,227 554,473 20 COMMON STOCKS (98.2%)* cont. Shares Value Personal products (1.8%) Elizabeth Arden, Inc. † 25,727 $952,928 Nu Skin Enterprises, Inc. Class A S 15,159 736,273 Prestige Brands Holdings, Inc. † S 33,628 378,988 Pharmaceuticals (7.6%) Depomed, Inc. † 55,303 286,470 Elan Corp. PLC ADR (Ireland) † S 54,189 744,557 Endo Pharmaceuticals Holdings, Inc. † 16,693 576,409 Hi-Tech Pharmacal Co., Inc. † 20,284 788,845 ISTA Pharmaceuticals, Inc. † 43,057 303,552 Jazz Pharmaceuticals, Inc. † 39,705 1,533,804 Medicines Co. (The) † 25,018 466,336 Medicis Pharmaceutical Corp. Class A S 8,208 272,916 Obagi Medical Products, Inc. † 48,922 497,048 Par Pharmaceutical Cos., Inc. † 19,711 645,141 Pernix Therapeutics Holdings † 25,570 236,778 Questcor Pharmaceuticals, Inc. † S 14,788 614,885 Salix Pharmaceuticals, Ltd. † 12,782 611,619 ViroPharma, Inc. † S 50,324 1,378,374 Professional services (0.4%) Acacia Research — Acacia Technologies (Tracking Stock) † 12,887 470,504 Real estate investment trusts (REITs) (1.9%) CubeSmart 41,325 439,698 Education Realty Trust, Inc. 39,604 405,149 Extra Space Storage, Inc. S 20,764 503,112 FelCor Lodging Trust, Inc. † 207,875 634,019 Newcastle Investment Corp. 62,495 290,602 Real estate management and development (0.4%) St. Joe Co. (The) † S 31,602 463,285 Road and rail (2.8%) Avis Budget Group, Inc. † S 54,291 582,000 Dollar Thrifty Automotive Group † 8,913 626,227 Genesee & Wyoming, Inc. Class A † 26,158 1,584,652 Swift Transportation Co. † 60,368 497,432 Semiconductors and semiconductor equipment (6.1%) Ceva, Inc. † S 19,852 600,722 Cirrus Logic, Inc. † S 35,018 555,035 Cypress Semiconductor Corp. † 60,672 1,024,750 Entegris, Inc. † 119,167 1,039,732 Entropic Communications, Inc. † S 52,569 268,628 Kulicke & Soffa Industries, Inc. † 51,454 475,950 LTX-Credence Corp. † 6,950 37,183 Nanometrics, Inc. † 22,992 423,513 21 COMMON STOCKS (98.2%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Nova Measuring Instruments, Ltd. (Israel) † 71,814 $529,269 Novellus Systems, Inc. † S 15,092 623,149 Omnivision Technologies, Inc. † S 13,876 169,773 Photronics, Inc. † S 75,292 457,775 RF Micro Devices, Inc. † S 73,535 397,089 Teradyne, Inc. † 37,071 505,278 Software (7.4%) Actuate Corp. † 136,702 801,074 Allot Communications, Ltd. (Israel) † 45,862 697,102 Aspen Technology, Inc. † 26,537 460,417 BroadSoft, Inc. † S 11,445 345,639 Concur Technologies, Inc. † 9,825 499,012 Fair Isaac Corp. S 18,637 667,950 Manhattan Associates, Inc. † 18,130 733,902 MicroStrategy, Inc. † S 2,633 285,207 Monotype Imaging Holdings, Inc. † 47,833 745,716 Quest Software, Inc. † 31,804 591,554 Synchronoss Technologies, Inc. † S 18,331 553,780 Taleo Corp. Class A † 9,217 356,606 TIBCO Software, Inc. † 12,642 302,270 Ultimate Software Group, Inc. † 7,697 501,229 Verint Systems, Inc. † 24,714 680,624 Websense, Inc. † 25,828 483,758 Specialty retail (7.1%) ANN, Inc. † 14,267 353,536 Buckle, Inc. (The) 12,053 492,606 Cato Corp. (The) Class A 12,863 311,285 Conn’s, Inc. † 25,221 279,953 DSW, Inc. Class A 9,557 422,515 Express, Inc. † 30,184 601,869 Finish Line, Inc. (The) Class A S 40,186 774,987 Genesco, Inc. † S 7,388 456,135 GNC Holdings, Inc. Class A † 23,600 683,220 Jos. A. Bank Clothiers, Inc. † S 6,871 335,030 Men’s Wearhouse, Inc. (The) 11,243 364,386 Sally Beauty Holdings, Inc. † 34,235 723,386 Select Comfort Corp. † S 29,159 632,459 Signet Jewelers, Ltd. (Bermuda) 13,177 579,261 Sonic Automotive, Inc. Class A S 67,528 1,000,090 Wet Seal, Inc. (The) Class A † 88,204 287,545 Textiles, apparel, and luxury goods (1.2%) Iconix Brand Group, Inc. † S 29,164 475,082 Perry Ellis International, Inc. † 22,064 313,750 Warnaco Group, Inc. (The) † S 11,288 564,852 22 COMMON STOCKS (98.2%)* cont. Shares Value Thrifts and mortgage finance (0.4%) TrustCo Bank Corp. NY 73,941 $414,809 Trading companies and distributors (3.2%) Applied Industrial Technologies, Inc. 21,847 768,359 Beacon Roofing Supply, Inc. † 47,605 963,049 DXP Enterprises, Inc. † 38,050 1,225,210 Fly Leasing, Ltd. ADR (Ireland) 67,005 838,903 Total common stocks (cost $103,068,060) SHORT-TERM INVESTMENTS (22.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.14% d 22,822,953 $22,822,953 Putnam Money Market Liquidity Fund 0.05% e 3,020,834 3,020,834 Total short-term investments (cost $25,843,787) TOTAL INVESTMENTS Total investments (cost $128,911,847) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $116,787,348. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 23 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $22,660,286 $— $— Consumer staples 2,068,189 — — Energy 8,326,702 — — Financials 6,039,601 — — Health care 25,611,640 — — Industrials 15,796,436 — — Information technology 26,498,535 — — Materials 6,591,448 — — Telecommunication services 1,140,852 — — Total common stocks — — Short-term investments 3,020,834 22,822,953 — Totals by level $— The accompanying notes are an integral part of these financial statements. 24 Statement of assets and liabilities 12/31/11 (Unaudited) ASSETS Investment in securities, at value, including $22,063,333 of securities on loan (Note 1): Unaffiliated issuers (identified cost $103,068,060) $114,733,689 Affiliated issuers (identified cost $25,843,787) (Notes 1 and 5) 25,843,787 Dividends, interest and other receivables 65,895 Receivable for shares of the fund sold 84,859 Receivable for investments sold 867,252 Total assets LIABILITIES Payable for investments purchased 1,476,190 Payable for shares of the fund repurchased 225,301 Payable for compensation of Manager (Note 2) 60,131 Payable for investor servicing fees (Note 2) 32,466 Payable for custodian fees (Note 2) 8,803 Payable for Trustee compensation and expenses (Note 2) 59,573 Payable for administrative services (Note 2) 296 Payable for distribution fees (Note 2) 72,732 Collateral on securities loaned, at value (Note 1) 22,822,953 Other accrued expenses 49,689 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $199,394,233 Accumulated net investment loss (Note 1) (351,608) Accumulated net realized loss on investments (Note 1) (93,920,906) Net unrealized appreciation of investments 11,665,629 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($92,047,699 divided by 5,293,514 shares) $17.39 Offering price per class A share (100/94.25 of $17.39)* $18.45 Net asset value and offering price per class B share ($3,071,969 divided by 192,007 shares)** $16.00 Net asset value and offering price per class C share ($5,048,612 divided by 316,193 shares)** $15.97 Net asset value and redemption price per class M share ($1,030,042 divided by 62,605 shares) $16.45 Offering price per class M share (100/96.50 of $16.45)* $17.05 Net asset value, offering price and redemption price per class R share ($7,720,515 divided by 453,669 shares) $17.02 Net asset value, offering price and redemption price per class Y share ($7,868,511 divided by 442,295 shares) $17.79 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 25 Statement of operations Six months ended 12/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $65) $373,684 Interest (including interest income of $583 from investments in affiliated issuers) (Note 5) 583 Securities lending (Note 1) 92,773 Total investment income EXPENSES Compensation of Manager (Note 2) 365,811 Investor servicing fees (Note 2) 198,143 Custodian fees (Note 2) 12,223 Trustee compensation and expenses (Note 2) 5,220 Administrative services (Note 2) 1,733 Distribution fees — Class A (Note 2) 119,568 Distribution fees — Class B (Note 2) 16,395 Distribution fees — Class C (Note 2) 27,069 Distribution fees — Class M (Note 2) 4,052 Distribution fees — Class R (Note 2) 19,505 Other 58,328 Fees waived and reimbursed by Manager or affiliate (Note 2) (3,924) Total expenses Expense reduction (Note 2) (5,475) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (1,777,439) Net unrealized depreciation of investments during the period (16,989,248) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/11* Year ended 6/30/11 Operations: Net investment loss $(351,608) $(746,270) Net realized gain (loss) on investments (1,777,439) 29,598,169 Net unrealized appreciation (depreciation) of investments (16,989,248) 19,360,476 Net increase (decrease) in net assets resulting from operations Increase in capital from settlement payments (Note 6) 22,606 685 Redemption fees (Note 1) 10,800 16,685 Decrease from capital share transactions (Note 4) (10,246,958) (15,396,323) Total increase (decrease) in net assets NET ASSETS Beginning of period 146,119,195 113,285,773 End of period (including accumulated net investment loss of $351,608 and $—, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net realized gain From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations on investments return of capital distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A December 31, 2011** (.05) (2.51) — b,e (12.83) * .66* (.27)* 80* June 30, 2011 (.09) 6.34 — b,f 1.32 (.50) 108 June 30, 2010 (.09) 2.35 — 1.39 g (.67) g 114 June 30, 2009 (.10) (5.63) — 1.47 g (.79) g 133 June 30, 2008 (.17) (4.08) (3.01) (.03) — — 1.52 g (.84) g 138 June 30, 2007 (.21) 3.45 (1.36) — — — 1.54 g (.94) g 103 Class B December 31, 2011** (.08) (2.32) — b,e (13.04) * .91* h (.52)* h 80* June 30, 2011 (.20) 5.87 — b,f 2.07 (1.25) 108 June 30, 2010 (.17) 2.19 — 2.14 g (1.38) g 114 June 30, 2009 (.18) (5.31) — 2.22 g (1.55) g 133 June 30, 2008 (.32) (3.86) (3.01) (.03) — — 2.27 g (1.60) g 138 June 30, 2007 (.37) 3.32 (1.36) — — — 2.29 g (1.70) g 103 Class C December 31, 2011** (.10) (2.32) — b,e (13.16) * 1.03* (.64)* 80* June 30, 2011 (.20) 5.87 — b,f 2.07 (1.25) 108 June 30, 2010 (.18) 2.19 — 2.14 g (1.41) g 114 June 30, 2009 (.18) (5.30) — 2.22 g (1.55) g 133 June 30, 2008 (.31) (3.88) (3.01) (.03) — — 2.27 g (1.59) g 138 June 30, 2007 (.37) 3.33 (1.36) — — — 2.29 g (1.69) g 103 Class M December 31, 2011** (.08) (2.40) — b,e (13.10) * .91* (.51)* 80* June 30, 2011 (.16) 6.03 — b,f 1.82 (1.00) 108 June 30, 2010 (.15) 2.25 — 1.89 g (1.16) g 114 June 30, 2009 (.16) (5.41) — 1.97 g (1.30) g 133 June 30, 2008 (.26) (3.95) (3.01) (.03) — — 2.02 g (1.34) g 138 June 30, 2007 (.32) 3.37 (1.36) — — — 2.04 g (1.43) g 103 Class R December 31, 2011** (.07) (2.46) — b,e (12.94) * .78* (.39)* 80* June 30, 2011 (.13) 6.22 — b,f 1.57 (.76) 108 June 30, 2010 (.13) 2.32 — 1.64 g (.92) g 114 June 30, 2009 (.13) (5.55) — 1.72 g (1.05) g 133 June 30, 2008 (.21) (4.04) (3.01) (.03) — — 1.77 g (1.08) g 138 June 30, 2007 (.27) 3.43 (1.36) — — — 1.79 g (1.18) g 103 Class Y December 31, 2011** (.02) (2.58) — b,e (12.75) * .53* (.14)* 80* June 30, 2011 (.04) 6.46 — b,f 1.07 (.24) 108 June 30, 2010 (.06) 2.40 — 1.14 g (.41) g 114 June 30, 2009 (.07) (5.72) — 1.22 g (.55) g 133 June 30, 2008 (.12) (4.13) (3.01) (.03) — — 1.27 g (.59) g 138 June 30, 2007 (.16) 3.50 (1.36) — — — 1.29 g (.69) g 103 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 29 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011 (Note 6). f Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 6). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets June 30, 2010 0.20% June 30, 2009 0.33 June 30, 2008 0.20 June 30, 2007 0.14 h Reflects a voluntary waiver, which went into effect during the period, of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.12% based on the average net assets for class B shares for the sixmonths ended December 31, 2011 (Note 2). The accompanying notes are an integral part of these financial statements. 30 Notes to financial statements 12/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing in a portfolio primarily consisting of common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. The fund invests mainly in small companies of a size similar to those in the Russell 2000 Growth Index. As of August 31, 2011, the index was composed of companies having market capitalizations of between $44 million and $3.20 billion. Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately five years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Effective March 1, 2012, the Trustees have approved the conversion of all existing classB shares to classA shares. They have also approved that all classB shares purchased after that March 1, 2012 will convert to classA shares after approximately eight years. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from July 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 31 Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $22,063,333 and the fund received cash collateral of $22,822,953. D) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. E) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust 32 Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. F) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At June 30, 2011, the fund had a capital loss carryover of $91,853,477 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $46,148,388 $— $46,148,388 June 30, 2017 45,705,089 — 45,705,089 June 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $129,201,471, resulting in gross unrealized appreciation and depreciation of $16,870,308 and $5,494,303, respectively, or net unrealized appreciation of $11,376,005. G) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. H) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of 33 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. In addition, beginning with the fund’s thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.32% of the fund’s average net assets before a decrease of $20,299 (0.02% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. 34 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances.The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $155 under the expense offset arrangements and by $5,320 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $90, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. Effective November 1, 2011 through February 29, 2012, a portion of the fund’s distribution (12b-1) fees for class B shares has been waived, reducing the fees from an annual rate of 1.00% to 0.25% of the class B average net assets. During the reporting period, the fund’s expenses were reduced by $3,924 as a result of this limit. Effective March 1, 2012, the fund’s class B distribution (12b-1) fee rate will return to an annual rate of 1.00% of the average net assets of class B shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $9,660 and $41 from the sale of classA and classM shares, respectively, and received $2,796 and $384 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $97,568,659 and $105,647,919, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 35 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/11 Year ended 6/30/11 ClassA Shares Amount Shares Amount Shares sold 290,073 $5,039,525 946,834 $16,933,893 Shares issued in connection with reinvestment of distributions — 290,073 5,039,525 946,834 16,933,893 Shares repurchased (780,761) (13,485,095) (1,762,154) (30,329,191) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassB Shares Amount Shares Amount Shares sold 20,389 $326,296 60,973 $984,652 Shares issued in connection with reinvestment of distributions — 20,389 326,296 60,973 984,652 Shares repurchased (53,359) (871,937) (151,757) (2,450,557) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassC Shares Amount Shares Amount Shares sold 17,760 $290,821 50,904 $835,516 Shares issued in connection with reinvestment of distributions — 17,760 290,821 50,904 835,516 Shares repurchased (62,738) (1,019,290) (103,661) (1,687,063) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassM Shares Amount Shares Amount Shares sold 5,575 $92,125 6,462 $107,005 Shares issued in connection with reinvestment of distributions — 5,575 92,125 6,462 107,005 Shares repurchased (9,312) (149,175) (28,092) (433,953) Net decrease Six months ended 12/31/11 Year ended 6/30/11 ClassR Shares Amount Shares Amount Shares sold 57,113 $971,042 179,369 $3,174,753 Shares issued in connection with reinvestment of distributions — 57,113 971,042 179,369 3,174,753 Shares repurchased (64,694) (1,069,805) (116,002) (1,995,521) Net increase (decrease) 36 Six months ended 12/31/11 Year ended 6/30/11 ClassY Shares Amount Shares Amount Shares sold 64,609 $1,290,804 192,895 $3,651,470 Shares issued in connection with reinvestment of distributions — 64,609 1,290,804 192,895 3,651,470 Shares repurchased (95,738) (1,662,269) (226,332) (4,187,327) Net decrease Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $583 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $22,419,632 and $23,868,300, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $22,606 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $685 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 37 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 38 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 2 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Prior to June 16, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Putnam Income Strategies Fund. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your finan-cial advisor for details about any of these or other services, or see your prospectus. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert E. Patterson Robert T. Burns Putnam Investment George Putnam, III Vice President and Management, LLC Robert L. Reynolds Chief Legal Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 James P. Pappas Officers Vice President Investment Sub-Manager Robert L. Reynolds Putnam Investments Limited President Judith Cohen 57–59 St James’s Street Vice President, Clerk and London, England SW1A 1LD Jonathan S. Horwitz Assistant Treasurer Executive Vice President, Marketing Services Principal Executive Michael Higgins Putnam Retail Management Officer, Treasurer and Vice President, Senior Associate One Post Office Square Compliance Liaison Treasurer and Assistant Clerk Boston, MA 02109 Steven D. Krichmar Nancy E. Florek Custodian Vice President and Vice President, Assistant Clerk, State Street Bank Principal Financial Officer Assistant Treasurer and and Trust Company Proxy Manager Janet C. Smith Legal Counsel Vice President, Assistant Susan G. Malloy Ropes & Gray LLP Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta Mark C. Trenchard John A. Hill Vice President and Paul L. Joskow BSA Compliance Officer Elizabeth T. Kennan Kenneth R. Leibler This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 28, 2012
